Citation Nr: 0517230	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  03-01 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to receipt of dependency and indemnity 
compensation (DIC) payments.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1956 to June 
1958.  He died in March 2000; the appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

The appellant requested that she be afforded a Travel Board 
hearing at the time she submitted her substantive appeal in 
December 2002.  The appellant was informed in January 2003 
that her name had been placed on a list of persons waiting 
for a Travel Board hearing.  The appellant was informed in 
May 2003 that a hearing was scheduled at the RO in July 2003.  
She withdrew her hearing request in June 2003.  


FINDINGS OF FACT

1.  In October 2001, the appellant was awarded payment on 
account of the veteran's death due to lung cancer under the 
Radiation Exposure Compensation Act of 1990 (RECA).

2.  Service connection for the cause of the veteran's death 
due to lung cancer was granted by the RO in July 2002 on 
account of the veteran's in-service radiation exposure.  

3.  The RO withheld payments of DIC because of the 
appellant's receipt of a payment under RECA.  




CONCLUSION OF LAW

The criteria for receipt of DIC payment minus the amount of 
payment under RECA have been met.  38 U.S.C.A. § 1310 (West 
2002); Veterans Benefits Improvement Act of 2004, Pub. L. No. 
108-454, § 302(b).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's death certificate shows that he died in March 
2000.  The immediate cause of death was non-small cell lung 
cancer.  The appellant filed a claim for service connection 
for cause of death secondary to radiation exposure in May 
2000.  The claim was denied in February 2001.

The appellant applied for and was awarded payment under RECA 
in October 2001.  The award was made on account of the 
veteran's death due to lung cancer.

Service connection for the cause of the veteran's death was 
granted by the RO in July 2002 following the addition of lung 
cancer as a presumptive condition for a radiation-exposed 
veteran.  

Payments to the appellant of DIC were denied in July 2002 
because the appellant had received the RECA payment.  At that 
time, 38 C.F.R. § 3.715 barred payment of DIC on behalf of an 
individual based upon death resulting from the same disease 
for which the RECA payment was made.

In December 2004, the Veterans Benefits Improvement Act of 
2004 was signed into law.  Section 302(b) of the Act amended 
38 U.S.C.A. § 1310 and repealed the bar that prevented a 
payment for DIC after receipt of a RECA payment.  The change 
in the law allowed for deduction from DIC payments the amount 
of the payment that had been made under RECA.  

Given the change in the law made by the Veterans Benefits 
Improvement Act of 2004, the appellant is eligible for 
receipt of DIC payments, but there must be a deduction from 
the DIC payments an amount equal to the payment received 
under RECA.  


ORDER

Entitlement to receipt of DIC payment is granted, subject to 
a deduction in the amount equal to payment received under 
RECA.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


